EXHIBIT 10-1


AMENDMENT NO. 1
TO
RESTRUCTURING AGREEMENT


This Amendment No. 1 to the Restructuring Agreement (the “Amendment”) first
entered into by _________ (the “Shareholder”) and Park City Group, Inc., a
Nevada corporation (the “Company”) on February 4, 2015 (the “Agreement”), is
entered into as of March 31, 2015.  Unless otherwise specified herein, all
capitalized terms set forth in this Amendment shall have the meanings ascribed
to them in the Agreement.


RECITALS


WHEREAS, the Company and the Shareholder first entered into the Agreement in
order to approve of an amendment to the Certificate of Designation of the
Relative Rights, Powers and Preference of the Series B Preferred (the “First
Series B Amendment”), in order to: (i) reduce the rate at which the Company’s
Series B Preferred Stock (the “Series B Preferred”) accrues dividends from 15%
per annum (which interest rate increases to 18% on July 1, 2015) to 7% per annum
if paid by the Company in cash, or 9% if paid by the Company in PIK Shares (as
defined below); (ii) allow the Company to pay accrued dividends on outstanding
shares of Series B Preferred in either cash or by the issuance of additional
shares of Series B Preferred (“PIK Shares”); (iii) eliminate the conversion
feature of the Series B Preferred; and (iv) increase the number of shares of the
Company's preferred stock designated as Series B Preferred from 600,000 to
900,000 shares to provide for the potential issuance of PIK Shares;


WHEREAS, in consideration for entering into the Agreement, the Shareholder
received: (i) ________ additional shares of Series B Preferred Stock, which
shares have a stated value equal to the amount that, but for the Series B
Restructuring, would have been paid to the Shareholder as dividends over the
next five years (the “Additional Shares”); and (ii) five-year warrants (the
“Series B Warrants”) to purchase ________ shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”), for $4.00 per share (the “Warrant
Shares”), an amount and per share purchase price equal to what the Shareholder
would otherwise be entitled to receive upon conversion of their shares of Series
B Preferred;


WHEREAS, to address issues raised by the NASDAQ Stock Market, the exchange on
which the Company’s Common Stock currently trades, the Company now desires to:
(i) file the Certificate of Designation of the Relative Rights, Powers and
Preference of the Series B-1 Preferred Stock, in substantially the form attached
hereto as Exhibit A (the “Series B-1 COD”), designate 300,000 shares of
preferred stock as Series B-1 Preferred Stock (the “Series B-1 Preferred”),
which shares of Series B-1 Preferred shall not be entitled to any general voting
rights and will rank pari pasu with the Series B Preferred; (ii) amend the First
Series B Amendment, in substantially the form attached hereto as Exhibit B (the
“Second Series B Amendment”), to (x) reduce the number of shares of the
Company’s Preferred Stock designated thereunder from 900,000 to 600,000, (y)
require that, should the Company pay dividends on the Series B Preferred in PIK
Shares, shares of Series B-1 Preferred shall be issued, rather than shares of
Series B Preferred, and (z) in the event any Holder elects to exercise a Series
B Warrant, cause the automatic conversion of one share of Series B Preferred
into one share of Series B-1 Preferred for every 2.5 Warrant Shares received by
such Holder in connection with the exercise (the “Automatic Series B
Conversion”); and (ii) amend the Agreement to provide for the issuance of the
Additional Shares as shares of Series B-1 Preferred;


WHEREAS, the Shareholder now desire to execute this Amendment in order to
approve of the filing of the Series B-1 COD and the creation of the Series B-1
Preferred, filing of the Second Series B Amendment with the Nevada Secretary of
State and to amend the Agreement to provide for the issuance of the Additional
Shares in shares of Series B-1 Preferred.


AGREEMENT


NOW, THEREFORE VALUE RECEIVED, the undersigned parties agree as follows:


1.           Creation of Series B-1 Preferred.  In reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company shall, and the Shareholder consents to, the filing of the
Certificate of Designation of the Relative Rights, Powers and Preference of the
Series B-1 Preferred Stock, in substantially the form attached hereto as Exhibit
A (the “Series B-1 COD”), and to the designation of 300,000 shares of preferred
stock as Series B-1 Preferred Stock.
 
 
-1-

--------------------------------------------------------------------------------

 


2.           Amendment to the Terms and Conditions of the Series B
Preferred.  In reliance upon the representations, warranties, covenants, terms
and conditions of this Agreement, the Company shall, and the Shareholder
consents to, the filing of an amendment to the First Series B Amendment with the
Nevada Secretary of State, titled the ‘Second Amended and Restated Certificate
of Designation of the Relative Rights, Powers and Preference of the Series B
Preferred Stock’ and in substantially the form attached hereto as Exhibit A, to
effect the following changes:


(i)           amend the second paragraph of the Certificate of Designation,
which paragraph sets forth the resolution of the Company’s Board of Directors
designating shares of the Company’s preferred stock as Series B Preferred, to
read as follows:


“By resolution, the Board of Directors of the Corporation has established,
designated and fixed the terms, preferences, limitations and relative rights of
up to six hundred thousand (600,000) shares of the authorized and unissued
preferred stock of the Corporation, par value $0.01 per share, as “Series B
Preferred Stock” (the “Series B Preferred Stock”) with the following rights,
preferences, powers, privileges and restrictions, qualifications and
limitations:”


(ii)           amend Section 1(a)(iii) to read as follows:


“(iii)           The Company may pay dividends accrued pursuant this Section
1(a) at each Dividend Payment Date to any holder in either (i) shares of the
Company’s Series B-1 Preferred Stock, (ii) in cash or (iii) in some combination
of Series B-1 Preferred Stock and cash, provided that each holder shall receive
the same combination of shares of Series B-1 Preferred Stock and cash as all
other holders on any Dividend Payment Date.”


(iii)           add a new section, Section 4, Conversion, which section will
read as follows:
 
“4.           Conversion.  In the event any holder of Series B Preferred Stock
elects to exercise a Series B-1 Warrant for shares of the Company’s common
stock, $0.01 par value (“Warrant Shares”), that number of shares of Series B
Preferred Stock held by such holder that possess Common Voting Rights equal to
the number of Warrant Shares issued upon exercise of the Warrant shall
automatically and without further action required by the Holder or the Company
convert into an identical number of shares of the Company’s Series B-1 Preferred
Stock.”


3.           Section 1.2 of the Agreement is hereby replaced, in its entirety,
with the following:


“1.2           Issuance of Additional Series B Preferred.  As consideration for
the decrease of the Dividend Rate, the Company will deliver to the Shareholder
________ shares of Series B-1 Preferred Stock (“Series B-1 Preferred”).”


4.           The provisions of the Agreement, as amended and modified in this
Amendment, shall remain in full force and effect in accordance with their terms
and are hereby ratified and confirmed.  In the event of any conflict between the
terms and conditions of this Amendment and the terms and conditions set forth in
Agreement, the terms and conditions set forth herein shall control.  This
Amendment shall be governed by the laws of the State of Utah without regard to
the conflict of laws provisions thereof.








 [signature page follows]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
as of the date set forth above.





     
PARK CITY GROUP, INC.
 
 
 
     
Name:
Title:

 
 





 
SHAREHOLDER:
         
Name:









































[Signature Page to Restructuring Agreement]
